 

 

 

 

Exhibit 10.4(c)

WAIVER AND CONSENT

 

This Waiver and Consent is given as of November 21, 2008, under the Sixth
Amended and Restated Credit Agreement dated as of July 25, 2007 (as amended,
modified, supplemented, renewed or restated from time to time, the "Credit
Agreement") by and among NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”) and
the various financial institutions as are or may become parties thereto
(collectively the "Lenders").  This Waiver and Consent is made by the
undersigned Lenders (being at least the “Required Lenders”, as defined in the
Credit Agreement).

 

RECITALS

 

Except as defined herein, all capitalized terms used in this Waiver and Consent
shall have meaning assigned to them in the Credit Agreement. During fiscal year
2008 Borrower incurred Net Capital Expenditures in excess of the amount allowed
by Section 10.7 of the Credit Agreement resulting in a Matured Default (the “Cap
Ex Default”).  The Borrower desires that the Lenders consent to the Cap Ex
Default and waive their rights powers and remedies as a result thereof.  The
Lenders are willing to accommodate the Borrower in this regard.

 

NOW, THEREFORE, the undersigned Lenders provide this Waiver and Consent as
follows:

 

1.         The Lenders hereby consent to the Cap Ex Default, and agree that
their rights powers and remedies as a result thereof, shall be and are hereby
waived in accordance with Section 13.29 of the Credit Agreement.

 

2.         Notwithstanding the foregoing, it is expressly understood and agreed
that the Lenders shall have the right at all times hereafter to require strict
performance by the Borrower of all terms of the Credit Agreement or any other
Financing Agreement, that the Lenders do not waive, affect or diminish any
right, power or remedy of the Lenders under the Credit Agreement or any other
Financing Agreement except as expressly set forth herein and that except as
expressly set forth herein, the Credit Agreement and each other Financing
Agreement shall continue in full force and effect in accordance with their
respective terms.

 

3.         This Waiver and Consent may be executed in several counterparts, each
of which shall be deemed to be an original (whether such counterpart is
originally executed or an electronic copy of an original) and all of which shall
constitute together but one and the same document.  Facsimile signatures on this
Waiver and Consent shall be considered as original signatures.

 

4.         This Waiver and Consent is a Financing Agreement executed pursuant to
the Credit Agreement and shall be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, this Waiver and Consent has been duly executed as of the day
and year first above written.

 

NATIONAL BEEF PACKING

COMPANY, LLC

 

By: /s/ Jay D. Nielsen                       

Its: Chief Financial Officer               

 

COBANK, ACB, individually and as Lead Arranger, Syndication Agent and
Administrative Agent

 


BY: /S/ JAMES MATZAT                        

Its: Vice President                             

       

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, individually and as Documentation Agent

 

By: /s/ Rebecca O. Morrow                                      By: /s/ Robert K.
Hughes

Its: Executive Director                                              Its:
Executive Director

 

 

{SIGNATURE PAGE ONE OF THREE TO WAIVER AND CONSENT RELATED TO SIXTH AMENDED AND
RESTATED CREDIT AGREEMENT}

 

 

 

 

 

2


 

--------------------------------------------------------------------------------

 


 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

                                                           
                       


BY: __________________________

Its: __________________________

 

 

BANK OF OKLAHOMA, N.A.

                                                           
                       


BY: /S/ CHRISTOPHER PORT                     

Its: Vice President                             

 

 

BMO CAPITAL MARKETS FINANCING, INC.

                                                                       


BY: /S/ SCOTT MORRIS                             

Its: Vice President                             

 

LASALLE BANK N.A.

                                                           
                       


BY: /S/ MARK A. JACOBSON                  

Its:                   VP                               

 

 

CALYON – NEW YORK BRANCH

                                                                       


BY: /S/ DAVID CAGLE                           

Its: Managing Director                     
 


BY: /S/ ROBERT SMITH                          


ITS: MANAGING DIRECTOR                      

 

 

{SIGNATURE PAGE ONE OF THREE TO WAIVER AND CONSENT RELATED TO SIXTH AMENDED AND
RESTATED CREDIT AGREEMENT}

 

 

 

 

 

3


 

--------------------------------------------------------------------------------

 


 

 

 

 

 


FIRST NATIONAL BANK OF OMAHA

                                                           
                       


BY: __________________________

Its: __________________________


 


AMERICAN AGCREDIT, PCA,


FORMERLY KNOWN AS PACIFIC COAST FARM CREDIT SERVICES, ACA

                                                           
                       


BY: __________________________

Its: __________________________

 

{SIGNATURE PAGE ONE OF THREE TO WAIVER AND CONSENT RELATED TO SIXTH AMENDED AND
RESTATED CREDIT AGREEMENT}


 

 

 

 

 

 

 

4